Citation Nr: 0807437	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In June 2005, the veteran testified at a hearing at the RO 
before a decision review officer (DRO).  A transcript of the 
haring is of record. 

In June 2007, the Board remanded this issue for further 
development.


FINDING OF FACT

The veteran has deficiencies in the areas of work, family 
relationships, mood, and thinking; but complete occupational 
impairment has not been demonstrated. 


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated June 2007, the agency of original 
jurisdiction (AOJ) informed the veteran of the evidence 
needed to substantiate the claim, what medical or other 
evidence she was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter told the veteran 
that he could send VA information that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The June 2007 letter contained notice as to the elements 
required by Pelegrini and Dingess.

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

In this case, the June 2007 letter told the veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  The letter told 
him that in assigning a rating, VA considered evidence of the 
impact of the disability on employment.  

The letter did not explicitly tell him that a rating would be 
based on the impact of the disability on his daily 
activities.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard he testified as to 
the effects of the disability on his daily activities.  He 
also discussed his level of functioning in his substantive 
appeal.

PTSD is not rated on the basis of test results or a specific 
measurement.  Hence no further notice was required on the 
second Vazquez element.

The July 2007 letter satisfied the third Vazquez element by 
telling the veteran that his disability rating are assigned 
for service connected disabilities under the rating schedule 
contained at 38 C.F.R., Part 4; and that ratings were 
assigned depending on the level of disability, from 0 to 100 
percent.  

The July 2006 letter provided notice on the fourth Vazquez 
element by providing examples of evidence that could be used 
to substantiate the claim.  The letter told him that he could 
submit this evidence, and offered VA assistance in obtaining 
evidence.

There was a timing deficiency with the June 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in June 1995, December 
1997 and July 2004.  Per the June 2007 remand instructions, 
the veteran underwent a VA examination in July 2007.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

Analysis

The veteran's reported GAF scores have ranged from 50 to 65, 
with the most recent score being the 50 reported on a VA 
examination in July 2007.  A GAF score of 50 is indicative of 
major impairment in several areas such as work school family 
relations, judgment, thinking or mood.  This most recent GAF 
is at least consistent with the criteria for a 70 percent 
evaluation.

The evidence shows that the veteran has experienced such 
symptoms as suicidal ideation; obsessional rituals, ongoing 
sleep problems, depressed mood and he frequently experienced 
intrusive thoughts when exposed to certain environmental 
stimuli.  He was extremely isolative and had no social 
relationships outside his immediate family.  

While working, the veteran reported a history of verbal and 
physical altercations, had been suspended from work on a few 
occasions and the examiner noted that it was clear from the 
veteran's description that he had been able to maintain this 
employment for such a period of time because he worked alone 
at night with minimal interaction with others

In sum, the evidence can be read as showing deficiencies in 
most of the areas listed under the criteria for a 70 percent 
rating.  Accordingly an increased rating of 70 percent is 
granted.  38 C.F.R. §§ 4.7, 4.21.

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the Board must consider whether 
there is total occupational and social impairment. 

The July 2007 examiner noted that it was unlikely that the 
veteran would be able to hold more traditional employment.  
He concluded that with the exception of his current job, the 
veteran would likely be unemployable.  The veteran reportedly 
worked at night, underground, alone, repairing manhole 
covers.

However, the veteran has remained employed and lives with his 
wife of many years.  He had lost work in the previous year 
due to an on the job injury.  As noted above, the veteran 
experienced significant impairment in work.  His ability to 
maintain employment, however, shows that PTSD does not cause 
total occupational employment.  Hence the criteria for a 100 
percent rating were not met or approximated.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The regulation does not define "marked" interference and 
there is no other legal authority defining the term as it is 
used in 38 C.F.R. § 3.321(b).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.").  38 C.F.R. § 4.1 
(2007) 

In Social Security law, the term has been described as a 
degree of limitation that is such as to seriously interfere 
with the ability to function independently, appropriately and 
effectively.  Cruse v. U.S. Dept. of Health & Human Services, 
49 F.3d 614, 617 (10th Cir. 1995) (discussing the term 
"marked" in the context of Social Security benefits) (20 
C.F.R. § 404.1520a(b)).

Under current Social Security regulations, an individual has 
a "marked" limitation when the impairment "interferes 
seriously with [the] ability to independently initiate, 
sustain, or complete activities." 20 C.F.R. § 
416.926a(e)(2)(i). "'Marked' limitation ... means a 
limitation that is 'more than moderate' but 'less than 
extreme." Id. ' 

The 70 percent rating is intended to compensate for a severe 
impairment as well as significant time lost from work 
consistent with that level of impairment.  38 C.F.R. § 4.1; 
see 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007) 
(providing a 50 percent rating for disability that results in 
"severe" economic impairment); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (providing a 70 percent rating 
under former rating criteria when PTSD was manifested by 
severe social and industrial inadaptability).

Inasmuch as the veteran has successfully maintained 
employment and is in receipt of a 70 percent rating, marked 
interference with employment beyond that contemplated by the 
schedular rating is not shown.  Frequent hospitalization was 
also not demonstrated.

Accordingly, referral for consideration of an extraschedular 
rating is not warranted.  The evidence does not show any 
periods since a year before the claim for increase when the 
disability was more than 70 percent disabling.  Hence staged 
ratings are not warranted.


ORDER

Entitlement to an increased disability rating of 70 percent 
for post-traumatic stress disorder (PTSD) is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


